Title: To George Washington from Jeremiah Banning, 20 January 1795
From: Banning, Jeremiah
To: Washington, George


        
          Sir,
          District of Oxford State Maryland Jany 20th 1795
        
        It will ever be with the greatest diffidence that I intrude on those high in Office, and more especially with matters relative to my self, and if in this address I am guilty of any indecorum I hope you will pardon me.
        I am now become far advanc’d in years and having a son (Robert) whom I could wish to succeed me in the Office of Collector &c. for this Port, either immediately or hereafter as most agreeable to you.
        As to his capability, can only say, that he hath done all the business of the Custom-house at this place for many years both under the Laws of this State, and those of the United States. as the returns to the Treasury of the latter may appear, and Messrs Murray & Hindman in Congress can avouch on any further enquiery. I am Sir, with the greatest respect Your most Obedt servt
        
          Jeremiah Banning Collectr
        
      